Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
1.	This is a first non-final Office Action on the merits for application 17408978. Claims 1-20 are pending examination.
	

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 08/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 19 is/are drawn to method (i.e., a process), claim(s) 1, 11, 14, and 16 is/are drawn to a system (i.e., a machine/manufacture), and claim(s) 17 is/are drawn to non-transitory computer readable medium (i.e., a machine/manufacture). As such, claims 1, 11, 14, 16, 17, and 19 is/are drawn to one of the statutory categories of invention.
Claims 1-20 are directed to customizing a billboard advertisement based on vehicle destination route. Specifically, the claims recite acquire destination data indicating a destination of at least one vehicle; and when the at least one vehicle travels through a section, on a road, from which an advertising sign installed outdoors is visible, perform control to display, on the advertising sign, an advertisement that is customized according to the destination indicated by the destination data, which is grouped within the Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as apparatus, vehicle, sign, billboard, advertising sign, system, non transitory apparatus, non transitory computer readable medium merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. Specifically, the apparatus, vehicle, sign, billboard, advertising sign, system, non transitory apparatus, non transitory computer readable medium perform(s) the steps or functions of acquire destination data indicating a destination of at least one vehicle; and when the at least one vehicle travels through a section, on a road, from which an advertising sign installed outdoors is visible, perform control to display, on the advertising sign, an advertisement that is customized according to the destination indicated by the destination data. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a apparatus, vehicle, sign, billboard, advertising sign, system, non transitory apparatus, non transitory computer readable medium to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of customizing a billboard advertisement based on vehicle destination route. As discussed above, taking the claim elements separately, the apparatus, vehicle, sign, billboard, advertising sign, system, non transitory apparatus, non transitory computer readable medium perform(s) the steps or functions of acquire destination data indicating a destination of at least one vehicle; and when the at least one vehicle travels through a section, on a road, from which an advertising sign installed outdoors is visible, perform control to display, on the advertising sign, an advertisement that is customized according to the destination indicated by the destination data. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of customizing a billboard advertisement based on vehicle destination route. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
As for dependent claims 2-10, 12-13, 15, 18, and 20 further describe the abstract idea of customizing a billboard advertisement based on vehicle destination route. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

4.	Claims 1-16 is/are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed towards a system but does not properly define the physical components (i.e. a computer processor, hardware, etc.) of such a system in the claim declaration.  The claim recites control apparatus/a system, which based on the broadest reasonable interpretation in light of the specification could be embodied solely on software.   As such, Claims 1, 11, 14, and 16 is/are directed to software per se, which is a non-statutory subject matter.


Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


	Claim(s) 1-12 and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilkinson et al. (U.S. Patent Application Publication No. 20180174188).

Regarding Claim 1, Wilkinson teaches a control apparatus comprising a controller (0187: customizing content of a roadside advertisement system 1810, referred to for simplicity as a billboard, in accordance with some embodiments. The system 1800 includes a partiality vector database 1806. By one approach, the partiality vector database 1806 may correspond to the memory 1302 of FIG. 13. By another approach, the partiality vector database 1806 may correspond to a computer server configured to manage, operate on, and/or maintain (among other computer functionalities that a server may perform) data associated with partiality information of customers of one or more retailers. In one configuration, the computer server may be cooperated with a memory storing partiality information of customers. In one example, the memory may include external and/or internal memory devices) configured to: acquire destination data indicating a destination of at least one vehicle; and (0184: traveler data information of the plurality of travelers associated with a plurality of geo-fence locations), and (abstract: a system for customizing content of a billboard including: a partiality vector database; a selector control circuit configured to: receive traveler data information of a plurality of travelers; identify a set of travelers that passes a particular geo-fence location; access the partiality vector database to determine a set of partiality vectors associated with the set of travelers),when the at least one vehicle travels through a section, on a road (Fig. 18 and 0187: illustrates a simplified block diagram of an exemplary system 1800 for customizing content of a roadside advertisement system 1810), from which an advertising sign installed outdoors is visible (Fig. 18 1810 billboard with customized ad), perform control to display, on the advertising sign, an advertisement that is customized (abstract: customizing content of a billboard) according to the destination indicated by the destination data (0190: customized content shown on the billboard 1810 may be associated with the common destination); (0190: a plurality of travelers 1812, 1816 that are associated with one or more geo-fence locations through the communication network 1818. For example, the traveler data information may be accessed from one or more computer servers and/or databases coupled to the communication network 1818. The computer server may be configured to manage, operate on, track, and/or maintain (among other computer functionalities that a server may perform) data associated with a plurality of customers. In one configuration, the plurality of customers may include the plurality of travelers 1812, 1816. By one approach, the traveler data information may include identifier information, partiality vector information, purchase histories of the plurality of travelers 1812, 1816, previous advertising content presented to the traveler, advertising effectiveness information based on purchases associated with advertising content, and other such information. In one example, the purchase histories may be associated with one or more retailers. In another example, the purchase histories may comprise product purchases by the plurality of customers over a period of time. In such an example, the purchase histories may be based on data associated with credit card data, point-of-sale data, a retailer assigned customer identifier or code data, consumer electronic device identifier information, and wireless access point data, among other options to obtain data associated with purchase histories of the plurality of customers. In another example, the traveler data information may include a plurality of geo-fence locations associated with the plurality of customers. By one approach, the traveler data information sent to the selector control circuit 1802 may be associated with the plurality of travelers 1812, 1816 that are associated with a particular geo-fence location 1814. By another approach, the selector control circuit 1802 may identify which of the plurality of customers are associated with the particular geo-fence location 1814. For example, the selector control circuit 1802 may filter through the traveler data information and select data associated with the particular geo-fence location 1814 to determine a group of travelers of the plurality of travelers 1812, 1816. In either approach, the selector control circuit 1802 may identify a set of travelers 1812 among the group of travelers of the plurality of travelers 1812, 1816 that passes, within a period of time, the particular geo-fence location 1814 of the plurality of geo-fence locations based on the traveler data information. For example, the particular geo-fence location 1814 may be associated with the billboard 1810 and/or the billboard interface 1820. The particular geo-fence location 1814 may comprise a threshold distance from the billboard 1810, a threshold distance from one or more places of business, a threshold line of sight distance from the billboard 1810, and/or a threshold time from the billboard 1810 and/or the one or more place of businesses, to name a few. In another example, the selector control circuit 1802 may determine the period of time based on a volume of travelers of the group of travelers that passes the particular geo-fence location 1814. For example, the selector control circuit 1802 may determine that there is a high volume of travelers among the group of travelers that passes between 11 AM and 1 PM. Thus, the selector control circuit 1802 may select, in this example, the period of the time to be between 11 AM and 1 PM. Alternatively or in addition to, the selector control circuit 1802 may determine the period of time based on a shared common destination, a shared start of travel origin, and/or total distance of travel of the group of travelers, among other options to identify possible shared characteristics of the group of travelers. In yet another example, one or more data in the traveler data information may indicate a pattern that during a threshold time between 3 PM to 3:30 PM on Monday through Friday, the set of travelers 1812 may pass the particular geo-fence location 1814. In another example, the traveler data information may indicate a second pattern indicating that the set of travelers 1812, at a particular time and passing the particular geo-fence location 1814, may have a common destination. As such, a customized content shown on the billboard 1810 may be associated with the common destination and tailored to a common set of one or more partiality vectors of the set of travelers 1812. For example, based on the traveler data information, during a threshold time between 9 PM to 9:30 PM on a Sunday, some of the plurality of travelers 1812, 1816 pass the particular geo-fence location 1814 and head towards a famous breakfast/brunch dinner. Thus, the selector control circuit 1802 may identify one or more patterns based on the traveler data information received, and may subsequently identify the set of travelers 1812 that is associated with the one or more patterns. As such, the selector control circuit 1802 may customize a content shown on the billboard 1810 for the set of travelers 1812 based on partiality information associated with the set of travelers 1812 that are accessed from the partiality vector database 1806).
Regarding Claim 2, Wilkinson teaches the control apparatus according to claim 1, wherein the controller is configured to detect, as the at least one vehicle, a vehicle whose distance to the section is within a set range; (0190: the particular geo-fence location 1814 of the plurality of geo-fence locations based on the traveler data information. For example, the particular geo-fence location 1814 may be associated with the billboard 1810 and/or the billboard interface 1820. The particular geo-fence location 1814 may comprise a threshold distance from the billboard 1810, a threshold distance from one or more places of business, a threshold line of sight distance from the billboard 1810).

Regarding Claim 3, Wilkinson teaches the control apparatus according to claim 1, wherein in a case in which data indicating destinations of two or more vehicles traveling through the section simultaneously is acquired as the destination data, the controller selects at least one destination from among the destinations indicated by the destination data, and adjusts content of the advertisement according to the selected destination; (0190: the traveler data information sent to the selector control circuit 1802 may be associated with the plurality of travelers 1812, 1816 that are associated with a particular geo-fence location 1814. By another approach, the selector control circuit 1802 may identify which of the plurality of customers are associated with the particular geo-fence location 1814. For example, the selector control circuit 1802 may filter through the traveler data information and select data associated with the particular geo-fence location 1814 to determine a group of travelers of the plurality of travelers 1812, 1816. In either approach, the selector control circuit 1802 may identify a set of travelers 1812 among the group of travelers of the plurality of travelers 1812, 1816 that passes, within a period of time, the particular geo-fence location 1814 of the plurality of geo-fence locations based on the traveler data information. For example, the particular geo-fence location 1814 may be associated with the billboard 1810 and/or the billboard interface 1820. The particular geo-fence location 1814 may comprise a threshold distance from the billboard 1810, a threshold distance from one or more places of business, a threshold line of sight distance from the billboard 1810, and/or a threshold time from the billboard 1810 and/or the one or more place of businesses, to name a few. In another example, the selector control circuit 1802 may determine the period of time based on a volume of travelers of the group of travelers that passes the particular geo-fence location 1814. For example, the selector control circuit 1802 may determine that there is a high volume of travelers among the group of travelers that passes between 11 AM and 1 PM. Thus, the selector control circuit 1802 may select, in this example, the period of the time to be between 11 AM and 1 PM. Alternatively or in addition to, the selector control circuit 1802 may determine the period of time based on a shared common destination, a shared start of travel origin, and/or total distance of travel of the group of travelers, among other options to identify possible shared characteristics of the group of travelers. In yet another example, one or more data in the traveler data information may indicate a pattern that during a threshold time between 3 PM to 3:30 PM on Monday through Friday, the set of travelers 1812 may pass the particular geo-fence location 1814. In another example, the traveler data information may indicate a second pattern indicating that the set of travelers 1812, at a particular time and passing the particular geo-fence location 1814, may have a common destination. As such, a customized content shown on the billboard 1810 may be associated with the common destination and tailored to a common set of one or more partiality vectors of the set of travelers 1812. For example, based on the traveler data information, during a threshold time between 9 PM to 9:30 PM on a Sunday, some of the plurality of travelers 1812, 1816 pass the particular geo-fence location 1814 and head towards a famous breakfast/brunch dinner. Thus, the selector control circuit 1802 may identify one or more patterns based on the traveler data information received, and may subsequently identify the set of travelers 1812 that is associated with the one or more patterns. As such, the selector control circuit 1802 may customize a content shown on the billboard 1810 for the set of travelers 1812 based on partiality information associated with the set of travelers 1812 that are accessed from the partiality vector database 1806).

Regarding Claim 4, Wilkinson teaches the control apparatus according to claim 3, wherein in a case in which a common destination of a plurality of vehicles is included in the destinations indicated by the destination data, the controller selects the common destination as the at least one destination; (0190: customized content shown on the billboard 1810 may be associated with the common destination and tailored to a common set of one or more partiality vectors of the set of travelers 1812. For example, based on the traveler data information, during a threshold time between 9 PM to 9:30 PM on a Sunday, some of the plurality of travelers 1812, 1816 pass the particular geo-fence location 1814 and head towards a famous breakfast/brunch dinner. Thus, the selector control circuit 1802 may identify one or more patterns based on the traveler data information received, and may subsequently identify the set of travelers 1812 that is associated with the one or more patterns. As such, the selector control circuit 1802 may customize a content shown on the billboard 1810 for the set of travelers 1812 based on partiality information associated with the set of travelers 1812 that are accessed from the partiality vector database 1806).

Regarding Claim 5, Wilkinson teaches the control apparatus according to claim 4, wherein the controller is configured to select, as the common destination, a destination to which a largest number of vehicles among the two or more vehicles are heading; (0190: the traveler data information sent to the selector control circuit 1802 may be associated with the plurality of travelers 1812, 1816 that are associated with a particular geo-fence location 1814. By another approach, the selector control circuit 1802 may identify which of the plurality of customers are associated with the particular geo-fence location 1814. For example, the selector control circuit 1802 may filter through the traveler data information and select data associated with the particular geo-fence location 1814 to determine a group of travelers of the plurality of travelers 1812, 1816. In either approach, the selector control circuit 1802 may identify a set of travelers 1812 among the group of travelers of the plurality of travelers 1812, 1816 that passes, within a period of time, the particular geo-fence location 1814 of the plurality of geo-fence locations based on the traveler data information. For example, the particular geo-fence location 1814 may be associated with the billboard 1810 and/or the billboard interface 1820. The particular geo-fence location 1814 may comprise a threshold distance from the billboard 1810, a threshold distance from one or more places of business, a threshold line of sight distance from the billboard 1810, and/or a threshold time from the billboard 1810 and/or the one or more place of businesses, to name a few. In another example, the selector control circuit 1802 may determine the period of time based on a volume of travelers of the group of travelers that passes the particular geo-fence location 1814. For example, the selector control circuit 1802 may determine that there is a high volume of travelers among the group of travelers that passes between 11 AM and 1 PM. Thus, the selector control circuit 1802 may select, in this example, the period of the time to be between 11 AM and 1 PM. Alternatively or in addition to, the selector control circuit 1802 may determine the period of time based on a shared common destination, a shared start of travel origin, and/or total distance of travel of the group of travelers, among other options to identify possible shared characteristics of the group of travelers. In yet another example, one or more data in the traveler data information may indicate a pattern that during a threshold time between 3 PM to 3:30 PM on Monday through Friday, the set of travelers 1812 may pass the particular geo-fence location 1814. In another example, the traveler data information may indicate a second pattern indicating that the set of travelers 1812, at a particular time and passing the particular geo-fence location 1814, may have a common destination. As such, a customized content shown on the billboard 1810 may be associated with the common destination and tailored to a common set of one or more partiality vectors of the set of travelers 1812. For example, based on the traveler data information, during a threshold time between 9 PM to 9:30 PM on a Sunday, some of the plurality of travelers 1812, 1816 pass the particular geo-fence location 1814 and head towards a famous breakfast/brunch dinner. Thus, the selector control circuit 1802 may identify one or more patterns based on the traveler data information received, and may subsequently identify the set of travelers 1812 that is associated with the one or more patterns. As such, the selector control circuit 1802 may customize a content shown on the billboard 1810 for the set of travelers 1812 based on partiality information associated with the set of travelers 1812 that are accessed from the partiality vector database 1806).

Regarding Claim 6, Wilkinson teaches the control apparatus according to claim 4, wherein in a case in which the common destination is selected, the controller extracts a common attribute of people who are on board the plurality of vehicles, and further adjusts the content of the advertisement according to the common attribute; (0190: the traveler data information sent to the selector control circuit 1802 may be associated with the plurality of travelers 1812, 1816 that are associated with a particular geo-fence location 1814. By another approach, the selector control circuit 1802 may identify which of the plurality of customers are associated with the particular geo-fence location 1814. For example, the selector control circuit 1802 may filter through the traveler data information and select data associated with the particular geo-fence location 1814 to determine a group of travelers of the plurality of travelers 1812, 1816. In either approach, the selector control circuit 1802 may identify a set of travelers 1812 among the group of travelers of the plurality of travelers 1812, 1816 that passes, within a period of time, the particular geo-fence location 1814 of the plurality of geo-fence locations based on the traveler data information. For example, the particular geo-fence location 1814 may be associated with the billboard 1810 and/or the billboard interface 1820. The particular geo-fence location 1814 may comprise a threshold distance from the billboard 1810, a threshold distance from one or more places of business, a threshold line of sight distance from the billboard 1810, and/or a threshold time from the billboard 1810 and/or the one or more place of businesses, to name a few. In another example, the selector control circuit 1802 may determine the period of time based on a volume of travelers of the group of travelers that passes the particular geo-fence location 1814. For example, the selector control circuit 1802 may determine that there is a high volume of travelers among the group of travelers that passes between 11 AM and 1 PM. Thus, the selector control circuit 1802 may select, in this example, the period of the time to be between 11 AM and 1 PM. Alternatively or in addition to, the selector control circuit 1802 may determine the period of time based on a shared common destination, a shared start of travel origin, and/or total distance of travel of the group of travelers, among other options to identify possible shared characteristics of the group of travelers. In yet another example, one or more data in the traveler data information may indicate a pattern that during a threshold time between 3 PM to 3:30 PM on Monday through Friday, the set of travelers 1812 may pass the particular geo-fence location 1814. In another example, the traveler data information may indicate a second pattern indicating that the set of travelers 1812, at a particular time and passing the particular geo-fence location 1814, may have a common destination. As such, a customized content shown on the billboard 1810 may be associated with the common destination and tailored to a common set of one or more partiality vectors of the set of travelers 1812. For example, based on the traveler data information, during a threshold time between 9 PM to 9:30 PM on a Sunday, some of the plurality of travelers 1812, 1816 pass the particular geo-fence location 1814 and head towards a famous breakfast/brunch dinner. Thus, the selector control circuit 1802 may identify one or more patterns based on the traveler data information received, and may subsequently identify the set of travelers 1812 that is associated with the one or more patterns. As such, the selector control circuit 1802 may customize a content shown on the billboard 1810 for the set of travelers 1812 based on partiality information associated with the set of travelers 1812 that are accessed from the partiality vector database 1806).

Regarding Claim 7, Wilkinson teaches the control apparatus according to claim 3, wherein in a case in which a plurality of destinations having a common characteristic is included in the destinations indicated by the destination data, the controller selects the plurality of destinations having the common characteristic as the at least one destination, and adjusts the content of the advertisement according to the common characteristic; (0190: the traveler data information sent to the selector control circuit 1802 may be associated with the plurality of travelers 1812, 1816 that are associated with a particular geo-fence location 1814. By another approach, the selector control circuit 1802 may identify which of the plurality of customers are associated with the particular geo-fence location 1814. For example, the selector control circuit 1802 may filter through the traveler data information and select data associated with the particular geo-fence location 1814 to determine a group of travelers of the plurality of travelers 1812, 1816. In either approach, the selector control circuit 1802 may identify a set of travelers 1812 among the group of travelers of the plurality of travelers 1812, 1816 that passes, within a period of time, the particular geo-fence location 1814 of the plurality of geo-fence locations based on the traveler data information. For example, the particular geo-fence location 1814 may be associated with the billboard 1810 and/or the billboard interface 1820. The particular geo-fence location 1814 may comprise a threshold distance from the billboard 1810, a threshold distance from one or more places of business, a threshold line of sight distance from the billboard 1810, and/or a threshold time from the billboard 1810 and/or the one or more place of businesses, to name a few. In another example, the selector control circuit 1802 may determine the period of time based on a volume of travelers of the group of travelers that passes the particular geo-fence location 1814. For example, the selector control circuit 1802 may determine that there is a high volume of travelers among the group of travelers that passes between 11 AM and 1 PM. Thus, the selector control circuit 1802 may select, in this example, the period of the time to be between 11 AM and 1 PM. Alternatively or in addition to, the selector control circuit 1802 may determine the period of time based on a shared common destination, a shared start of travel origin, and/or total distance of travel of the group of travelers, among other options to identify possible shared characteristics of the group of travelers. In yet another example, one or more data in the traveler data information may indicate a pattern that during a threshold time between 3 PM to 3:30 PM on Monday through Friday, the set of travelers 1812 may pass the particular geo-fence location 1814. In another example, the traveler data information may indicate a second pattern indicating that the set of travelers 1812, at a particular time and passing the particular geo-fence location 1814, may have a common destination. As such, a customized content shown on the billboard 1810 may be associated with the common destination and tailored to a common set of one or more partiality vectors of the set of travelers 1812. For example, based on the traveler data information, during a threshold time between 9 PM to 9:30 PM on a Sunday, some of the plurality of travelers 1812, 1816 pass the particular geo-fence location 1814 and head towards a famous breakfast/brunch dinner. Thus, the selector control circuit 1802 may identify one or more patterns based on the traveler data information received, and may subsequently identify the set of travelers 1812 that is associated with the one or more patterns. As such, the selector control circuit 1802 may customize a content shown on the billboard 1810 for the set of travelers 1812 based on partiality information associated with the set of travelers 1812 that are accessed from the partiality vector database 1806).

Regarding Claim 8, Wilkinson teaches the control apparatus according to claim 7, wherein in a case in which the plurality of destinations exists in a common area, the controller adjusts the content of the advertisement according to the common area as the common characteristic; (0190: the traveler data information sent to the selector control circuit 1802 may be associated with the plurality of travelers 1812, 1816 that are associated with a particular geo-fence location 1814. By another approach, the selector control circuit 1802 may identify which of the plurality of customers are associated with the particular geo-fence location 1814. For example, the selector control circuit 1802 may filter through the traveler data information and select data associated with the particular geo-fence location 1814 to determine a group of travelers of the plurality of travelers 1812, 1816. In either approach, the selector control circuit 1802 may identify a set of travelers 1812 among the group of travelers of the plurality of travelers 1812, 1816 that passes, within a period of time, the particular geo-fence location 1814 of the plurality of geo-fence locations based on the traveler data information. For example, the particular geo-fence location 1814 may be associated with the billboard 1810 and/or the billboard interface 1820. The particular geo-fence location 1814 may comprise a threshold distance from the billboard 1810, a threshold distance from one or more places of business, a threshold line of sight distance from the billboard 1810, and/or a threshold time from the billboard 1810 and/or the one or more place of businesses, to name a few. In another example, the selector control circuit 1802 may determine the period of time based on a volume of travelers of the group of travelers that passes the particular geo-fence location 1814. For example, the selector control circuit 1802 may determine that there is a high volume of travelers among the group of travelers that passes between 11 AM and 1 PM. Thus, the selector control circuit 1802 may select, in this example, the period of the time to be between 11 AM and 1 PM. Alternatively or in addition to, the selector control circuit 1802 may determine the period of time based on a shared common destination, a shared start of travel origin, and/or total distance of travel of the group of travelers, among other options to identify possible shared characteristics of the group of travelers. In yet another example, one or more data in the traveler data information may indicate a pattern that during a threshold time between 3 PM to 3:30 PM on Monday through Friday, the set of travelers 1812 may pass the particular geo-fence location 1814. In another example, the traveler data information may indicate a second pattern indicating that the set of travelers 1812, at a particular time and passing the particular geo-fence location 1814, may have a common destination. As such, a customized content shown on the billboard 1810 may be associated with the common destination and tailored to a common set of one or more partiality vectors of the set of travelers 1812. For example, based on the traveler data information, during a threshold time between 9 PM to 9:30 PM on a Sunday, some of the plurality of travelers 1812, 1816 pass the particular geo-fence location 1814 and head towards a famous breakfast/brunch dinner. Thus, the selector control circuit 1802 may identify one or more patterns based on the traveler data information received, and may subsequently identify the set of travelers 1812 that is associated with the one or more patterns. As such, the selector control circuit 1802 may customize a content shown on the billboard 1810 for the set of travelers 1812 based on partiality information associated with the set of travelers 1812 that are accessed from the partiality vector database 1806).

Regarding Claim 9, Wilkinson teaches the control apparatus according to claim 7, wherein in a case in which the plurality of destinations is classified in a common category, the controller adjusts the content of the advertisement according to the common category as the common characteristic; (0190: the traveler data information sent to the selector control circuit 1802 may be associated with the plurality of travelers 1812, 1816 that are associated with a particular geo-fence location 1814. By another approach, the selector control circuit 1802 may identify which of the plurality of customers are associated with the particular geo-fence location 1814. For example, the selector control circuit 1802 may filter through the traveler data information and select data associated with the particular geo-fence location 1814 to determine a group of travelers of the plurality of travelers 1812, 1816. In either approach, the selector control circuit 1802 may identify a set of travelers 1812 among the group of travelers of the plurality of travelers 1812, 1816 that passes, within a period of time, the particular geo-fence location 1814 of the plurality of geo-fence locations based on the traveler data information. For example, the particular geo-fence location 1814 may be associated with the billboard 1810 and/or the billboard interface 1820. The particular geo-fence location 1814 may comprise a threshold distance from the billboard 1810, a threshold distance from one or more places of business, a threshold line of sight distance from the billboard 1810, and/or a threshold time from the billboard 1810 and/or the one or more place of businesses, to name a few. In another example, the selector control circuit 1802 may determine the period of time based on a volume of travelers of the group of travelers that passes the particular geo-fence location 1814. For example, the selector control circuit 1802 may determine that there is a high volume of travelers among the group of travelers that passes between 11 AM and 1 PM. Thus, the selector control circuit 1802 may select, in this example, the period of the time to be between 11 AM and 1 PM. Alternatively or in addition to, the selector control circuit 1802 may determine the period of time based on a shared common destination, a shared start of travel origin, and/or total distance of travel of the group of travelers, among other options to identify possible shared characteristics of the group of travelers. In yet another example, one or more data in the traveler data information may indicate a pattern that during a threshold time between 3 PM to 3:30 PM on Monday through Friday, the set of travelers 1812 may pass the particular geo-fence location 1814. In another example, the traveler data information may indicate a second pattern indicating that the set of travelers 1812, at a particular time and passing the particular geo-fence location 1814, may have a common destination. As such, a customized content shown on the billboard 1810 may be associated with the common destination and tailored to a common set of one or more partiality vectors of the set of travelers 1812. For example, based on the traveler data information, during a threshold time between 9 PM to 9:30 PM on a Sunday, some of the plurality of travelers 1812, 1816 pass the particular geo-fence location 1814 and head towards a famous breakfast/brunch dinner. Thus, the selector control circuit 1802 may identify one or more patterns based on the traveler data information received, and may subsequently identify the set of travelers 1812 that is associated with the one or more patterns. As such, the selector control circuit 1802 may customize a content shown on the billboard 1810 for the set of travelers 1812 based on partiality information associated with the set of travelers 1812 that are accessed from the partiality vector database 1806).

Regarding Claim 10, Wilkinson teaches the control apparatus according to claim 7, wherein in a case in which the plurality of destinations is selected, the controller extracts a common attribute of people who are on board vehicles heading to the plurality of destinations among the two or more vehicles, and further adjusts the content of the advertisement according to the common attribute; (0190: the traveler data information sent to the selector control circuit 1802 may be associated with the plurality of travelers 1812, 1816 that are associated with a particular geo-fence location 1814. By another approach, the selector control circuit 1802 may identify which of the plurality of customers are associated with the particular geo-fence location 1814. For example, the selector control circuit 1802 may filter through the traveler data information and select data associated with the particular geo-fence location 1814 to determine a group of travelers of the plurality of travelers 1812, 1816. In either approach, the selector control circuit 1802 may identify a set of travelers 1812 among the group of travelers of the plurality of travelers 1812, 1816 that passes, within a period of time, the particular geo-fence location 1814 of the plurality of geo-fence locations based on the traveler data information. For example, the particular geo-fence location 1814 may be associated with the billboard 1810 and/or the billboard interface 1820. The particular geo-fence location 1814 may comprise a threshold distance from the billboard 1810, a threshold distance from one or more places of business, a threshold line of sight distance from the billboard 1810, and/or a threshold time from the billboard 1810 and/or the one or more place of businesses, to name a few. In another example, the selector control circuit 1802 may determine the period of time based on a volume of travelers of the group of travelers that passes the particular geo-fence location 1814. For example, the selector control circuit 1802 may determine that there is a high volume of travelers among the group of travelers that passes between 11 AM and 1 PM. Thus, the selector control circuit 1802 may select, in this example, the period of the time to be between 11 AM and 1 PM. Alternatively or in addition to, the selector control circuit 1802 may determine the period of time based on a shared common destination, a shared start of travel origin, and/or total distance of travel of the group of travelers, among other options to identify possible shared characteristics of the group of travelers. In yet another example, one or more data in the traveler data information may indicate a pattern that during a threshold time between 3 PM to 3:30 PM on Monday through Friday, the set of travelers 1812 may pass the particular geo-fence location 1814. In another example, the traveler data information may indicate a second pattern indicating that the set of travelers 1812, at a particular time and passing the particular geo-fence location 1814, may have a common destination. As such, a customized content shown on the billboard 1810 may be associated with the common destination and tailored to a common set of one or more partiality vectors of the set of travelers 1812. For example, based on the traveler data information, during a threshold time between 9 PM to 9:30 PM on a Sunday, some of the plurality of travelers 1812, 1816 pass the particular geo-fence location 1814 and head towards a famous breakfast/brunch dinner. Thus, the selector control circuit 1802 may identify one or more patterns based on the traveler data information received, and may subsequently identify the set of travelers 1812 that is associated with the one or more patterns. As such, the selector control circuit 1802 may customize a content shown on the billboard 1810 for the set of travelers 1812 based on partiality information associated with the set of travelers 1812 that are accessed from the partiality vector database 1806).

Regarding Claim 11, Wilkinson teaches a system comprising:the control apparatus according to claim 1; and (0187: customizing content of a roadside advertisement system 1810, referred to for simplicity as a billboard, in accordance with some embodiments. The system 1800 includes a partiality vector database 1806. By one approach, the partiality vector database 1806 may correspond to the memory 1302 of FIG. 13. By another approach, the partiality vector database 1806 may correspond to a computer server configured to manage, operate on, and/or maintain (among other computer functionalities that a server may perform) data associated with partiality information of customers of one or more retailers. In one configuration, the computer server may be cooperated with a memory storing partiality information of customers. In one example, the memory may include external and/or internal memory devices),the advertising sign; (0184: a billboard).

Regarding Claim 12, Wilkinson teaches the control apparatus according to claim 1, further comprising a communication interface configured to receive the destination data, wherein the controller is configured to acquire the destination data received by the communication interface; (0184: traveler data information of the plurality of travelers associated with a plurality of geo-fence locations), and (abstract: a system for customizing content of a billboard including: a partiality vector database; a selector control circuit configured to: receive traveler data information of a plurality of travelers; identify a set of travelers that passes a particular geo-fence location; access the partiality vector database to determine a set of partiality vectors associated with the set of travelers).

Regarding Claim 14, Wilkinson teaches a system comprising:the control apparatus according to claim 13; and (0187: customizing content of a roadside advertisement system 1810, referred to for simplicity as a billboard, in accordance with some embodiments. The system 1800 includes a partiality vector database 1806. By one approach, the partiality vector database 1806 may correspond to the memory 1302 of FIG. 13. By another approach, the partiality vector database 1806 may correspond to a computer server configured to manage, operate on, and/or maintain (among other computer functionalities that a server may perform) data associated with partiality information of customers of one or more retailers. In one configuration, the computer server may be cooperated with a memory storing partiality information of customers. In one example, the memory may include external and/or internal memory devices),the terminal apparatus; (0184: a billboard).

Regarding Claim 15, Wilkinson teaches the control apparatus according to claim 12, wherein the communication interface is configured to receive the destination data from a terminal apparatus held by a person who is on board the at least one vehicle; (0184: The selector control circuit may receive traveler data information of the plurality of travelers associated with a plurality of geo-fence locations. By one approach, the traveler data information may be based on the plurality of travelers having location services in their smart devices turned on. The smart devices may include a smart phone, a tablet, an iPad, a smart watch, a laptop, and/or the like. By another approach, the traveler data information may be determined based on location services data of the smart devices and retailer data associated with a plurality of retail customers).

Regarding Claim 16, Wilkinson teaches a system comprising:the control apparatus according to claim 15; and (0187: customizing content of a roadside advertisement system 1810, referred to for simplicity as a billboard, in accordance with some embodiments. The system 1800 includes a partiality vector database 1806. By one approach, the partiality vector database 1806 may correspond to the memory 1302 of FIG. 13. By another approach, the partiality vector database 1806 may correspond to a computer server configured to manage, operate on, and/or maintain (among other computer functionalities that a server may perform) data associated with partiality information of customers of one or more retailers. In one configuration, the computer server may be cooperated with a memory storing partiality information of customers. In one example, the memory may include external and/or internal memory devices),the terminal apparatus; (0184: a billboard).

Regarding Claim 17, Wilkinson teaches a non-transitory computer readable medium storing a program configured to cause a computer to execute operations, the operations comprising:acquiring destination data indicating a destination of at least one vehicle; and (See Fig. 18), and (0190: the traveler data information sent to the selector control circuit 1802 may be associated with the plurality of travelers 1812, 1816 that are associated with a particular geo-fence location 1814. By another approach, the selector control circuit 1802 may identify which of the plurality of customers are associated with the particular geo-fence location 1814. For example, the selector control circuit 1802 may filter through the traveler data information and select data associated with the particular geo-fence location 1814 to determine a group of travelers of the plurality of travelers 1812, 1816. In either approach, the selector control circuit 1802 may identify a set of travelers 1812 among the group of travelers of the plurality of travelers 1812, 1816 that passes, within a period of time, the particular geo-fence location 1814 of the plurality of geo-fence locations based on the traveler data information. For example, the particular geo-fence location 1814 may be associated with the billboard 1810 and/or the billboard interface 1820. The particular geo-fence location 1814 may comprise a threshold distance from the billboard 1810, a threshold distance from one or more places of business, a threshold line of sight distance from the billboard 1810, and/or a threshold time from the billboard 1810 and/or the one or more place of businesses, to name a few. In another example, the selector control circuit 1802 may determine the period of time based on a volume of travelers of the group of travelers that passes the particular geo-fence location 1814. For example, the selector control circuit 1802 may determine that there is a high volume of travelers among the group of travelers that passes between 11 AM and 1 PM. Thus, the selector control circuit 1802 may select, in this example, the period of the time to be between 11 AM and 1 PM. Alternatively or in addition to, the selector control circuit 1802 may determine the period of time based on a shared common destination, a shared start of travel origin, and/or total distance of travel of the group of travelers, among other options to identify possible shared characteristics of the group of travelers. In yet another example, one or more data in the traveler data information may indicate a pattern that during a threshold time between 3 PM to 3:30 PM on Monday through Friday, the set of travelers 1812 may pass the particular geo-fence location 1814. In another example, the traveler data information may indicate a second pattern indicating that the set of travelers 1812, at a particular time and passing the particular geo-fence location 1814, may have a common destination. As such, a customized content shown on the billboard 1810 may be associated with the common destination and tailored to a common set of one or more partiality vectors of the set of travelers 1812. For example, based on the traveler data information, during a threshold time between 9 PM to 9:30 PM on a Sunday, some of the plurality of travelers 1812, 1816 pass the particular geo-fence location 1814 and head towards a famous breakfast/brunch dinner. Thus, the selector control circuit 1802 may identify one or more patterns based on the traveler data information received, and may subsequently identify the set of travelers 1812 that is associated with the one or more patterns. As such, the selector control circuit 1802 may customize a content shown on the billboard 1810 for the set of travelers 1812 based on partiality information associated with the set of travelers 1812 that are accessed from the partiality vector database 1806),when the at least one vehicle travels through a section, on a road, from which an advertising sign installed outdoors is visible, performing control to display, on the advertising sign, an advertisement that is customized according to the destination indicated by the destination data (0190: the traveler data information sent to the selector control circuit 1802 may be associated with the plurality of travelers 1812, 1816 that are associated with a particular geo-fence location 1814. By another approach, the selector control circuit 1802 may identify which of the plurality of customers are associated with the particular geo-fence location 1814. For example, the selector control circuit 1802 may filter through the traveler data information and select data associated with the particular geo-fence location 1814 to determine a group of travelers of the plurality of travelers 1812, 1816. In either approach, the selector control circuit 1802 may identify a set of travelers 1812 among the group of travelers of the plurality of travelers 1812, 1816 that passes, within a period of time, the particular geo-fence location 1814 of the plurality of geo-fence locations based on the traveler data information. For example, the particular geo-fence location 1814 may be associated with the billboard 1810 and/or the billboard interface 1820. The particular geo-fence location 1814 may comprise a threshold distance from the billboard 1810, a threshold distance from one or more places of business, a threshold line of sight distance from the billboard 1810, and/or a threshold time from the billboard 1810 and/or the one or more place of businesses, to name a few. In another example, the selector control circuit 1802 may determine the period of time based on a volume of travelers of the group of travelers that passes the particular geo-fence location 1814. For example, the selector control circuit 1802 may determine that there is a high volume of travelers among the group of travelers that passes between 11 AM and 1 PM. Thus, the selector control circuit 1802 may select, in this example, the period of the time to be between 11 AM and 1 PM. Alternatively or in addition to, the selector control circuit 1802 may determine the period of time based on a shared common destination, a shared start of travel origin, and/or total distance of travel of the group of travelers, among other options to identify possible shared characteristics of the group of travelers. In yet another example, one or more data in the traveler data information may indicate a pattern that during a threshold time between 3 PM to 3:30 PM on Monday through Friday, the set of travelers 1812 may pass the particular geo-fence location 1814. In another example, the traveler data information may indicate a second pattern indicating that the set of travelers 1812, at a particular time and passing the particular geo-fence location 1814, may have a common destination. As such, a customized content shown on the billboard 1810 may be associated with the common destination and tailored to a common set of one or more partiality vectors of the set of travelers 1812. For example, based on the traveler data information, during a threshold time between 9 PM to 9:30 PM on a Sunday, some of the plurality of travelers 1812, 1816 pass the particular geo-fence location 1814 and head towards a famous breakfast/brunch dinner. Thus, the selector control circuit 1802 may identify one or more patterns based on the traveler data information received, and may subsequently identify the set of travelers 1812 that is associated with the one or more patterns. As such, the selector control circuit 1802 may customize a content shown on the billboard 1810 for the set of travelers 1812 based on partiality information associated with the set of travelers 1812 that are accessed from the partiality vector database 1806).

Regarding Claim 18, Wilkinson teaches the non-transitory computer readable medium according to claim 17, wherein the operations further comprise:in a case in which data indicating destinations of two or more vehicles traveling through the section simultaneously is acquired as the destination data, selecting at least one destination from among the destinations indicated by the destination data; and (See Fig. 18), and (0190: the traveler data information sent to the selector control circuit 1802 may be associated with the plurality of travelers 1812, 1816 that are associated with a particular geo-fence location 1814. By another approach, the selector control circuit 1802 may identify which of the plurality of customers are associated with the particular geo-fence location 1814. For example, the selector control circuit 1802 may filter through the traveler data information and select data associated with the particular geo-fence location 1814 to determine a group of travelers of the plurality of travelers 1812, 1816. In either approach, the selector control circuit 1802 may identify a set of travelers 1812 among the group of travelers of the plurality of travelers 1812, 1816 that passes, within a period of time, the particular geo-fence location 1814 of the plurality of geo-fence locations based on the traveler data information. For example, the particular geo-fence location 1814 may be associated with the billboard 1810 and/or the billboard interface 1820. The particular geo-fence location 1814 may comprise a threshold distance from the billboard 1810, a threshold distance from one or more places of business, a threshold line of sight distance from the billboard 1810, and/or a threshold time from the billboard 1810 and/or the one or more place of businesses, to name a few. In another example, the selector control circuit 1802 may determine the period of time based on a volume of travelers of the group of travelers that passes the particular geo-fence location 1814. For example, the selector control circuit 1802 may determine that there is a high volume of travelers among the group of travelers that passes between 11 AM and 1 PM. Thus, the selector control circuit 1802 may select, in this example, the period of the time to be between 11 AM and 1 PM. Alternatively or in addition to, the selector control circuit 1802 may determine the period of time based on a shared common destination, a shared start of travel origin, and/or total distance of travel of the group of travelers, among other options to identify possible shared characteristics of the group of travelers. In yet another example, one or more data in the traveler data information may indicate a pattern that during a threshold time between 3 PM to 3:30 PM on Monday through Friday, the set of travelers 1812 may pass the particular geo-fence location 1814. In another example, the traveler data information may indicate a second pattern indicating that the set of travelers 1812, at a particular time and passing the particular geo-fence location 1814, may have a common destination. As such, a customized content shown on the billboard 1810 may be associated with the common destination and tailored to a common set of one or more partiality vectors of the set of travelers 1812. For example, based on the traveler data information, during a threshold time between 9 PM to 9:30 PM on a Sunday, some of the plurality of travelers 1812, 1816 pass the particular geo-fence location 1814 and head towards a famous breakfast/brunch dinner. Thus, the selector control circuit 1802 may identify one or more patterns based on the traveler data information received, and may subsequently identify the set of travelers 1812 that is associated with the one or more patterns. As such, the selector control circuit 1802 may customize a content shown on the billboard 1810 for the set of travelers 1812 based on partiality information associated with the set of travelers 1812 that are accessed from the partiality vector database 1806),adjusting content of the advertisement according to the selected destination; (0190: the traveler data information sent to the selector control circuit 1802 may be associated with the plurality of travelers 1812, 1816 that are associated with a particular geo-fence location 1814. By another approach, the selector control circuit 1802 may identify which of the plurality of customers are associated with the particular geo-fence location 1814. For example, the selector control circuit 1802 may filter through the traveler data information and select data associated with the particular geo-fence location 1814 to determine a group of travelers of the plurality of travelers 1812, 1816. In either approach, the selector control circuit 1802 may identify a set of travelers 1812 among the group of travelers of the plurality of travelers 1812, 1816 that passes, within a period of time, the particular geo-fence location 1814 of the plurality of geo-fence locations based on the traveler data information. For example, the particular geo-fence location 1814 may be associated with the billboard 1810 and/or the billboard interface 1820. The particular geo-fence location 1814 may comprise a threshold distance from the billboard 1810, a threshold distance from one or more places of business, a threshold line of sight distance from the billboard 1810, and/or a threshold time from the billboard 1810 and/or the one or more place of businesses, to name a few. In another example, the selector control circuit 1802 may determine the period of time based on a volume of travelers of the group of travelers that passes the particular geo-fence location 1814. For example, the selector control circuit 1802 may determine that there is a high volume of travelers among the group of travelers that passes between 11 AM and 1 PM. Thus, the selector control circuit 1802 may select, in this example, the period of the time to be between 11 AM and 1 PM. Alternatively or in addition to, the selector control circuit 1802 may determine the period of time based on a shared common destination, a shared start of travel origin, and/or total distance of travel of the group of travelers, among other options to identify possible shared characteristics of the group of travelers. In yet another example, one or more data in the traveler data information may indicate a pattern that during a threshold time between 3 PM to 3:30 PM on Monday through Friday, the set of travelers 1812 may pass the particular geo-fence location 1814. In another example, the traveler data information may indicate a second pattern indicating that the set of travelers 1812, at a particular time and passing the particular geo-fence location 1814, may have a common destination. As such, a customized content shown on the billboard 1810 may be associated with the common destination and tailored to a common set of one or more partiality vectors of the set of travelers 1812. For example, based on the traveler data information, during a threshold time between 9 PM to 9:30 PM on a Sunday, some of the plurality of travelers 1812, 1816 pass the particular geo-fence location 1814 and head towards a famous breakfast/brunch dinner. Thus, the selector control circuit 1802 may identify one or more patterns based on the traveler data information received, and may subsequently identify the set of travelers 1812 that is associated with the one or more patterns. As such, the selector control circuit 1802 may customize a content shown on the billboard 1810 for the set of travelers 1812 based on partiality information associated with the set of travelers 1812 that are accessed from the partiality vector database 1806).

Regarding Claim 19, Wilkinson teaches an advertisement display method comprising:acquiring, by a computer, destination data indicating a destination of at least one vehicle; and (0184: traveler data information of the plurality of travelers associated with a plurality of geo-fence locations), and (abstract: a system for customizing content of a billboard including: a partiality vector database; a selector control circuit configured to: receive traveler data information of a plurality of travelers; identify a set of travelers that passes a particular geo-fence location; access the partiality vector database to determine a set of partiality vectors associated with the set of travelers),when the at least one vehicle travels through a section, on a road (Fig. 18 and 0187: illustrates a simplified block diagram of an exemplary system 1800 for customizing content of a roadside advertisement system 1810), from which an advertising sign installed outdoors is visible (Fig. 18 1810 billboard with customized ad), displaying, on the advertising sign, an advertisement that is customized (abstract: customizing content of a billboard) according to the destination indicated by the destination data (0190: customized content shown on the billboard 1810 may be associated with the common destination); (0190: a plurality of travelers 1812, 1816 that are associated with one or more geo-fence locations through the communication network 1818. For example, the traveler data information may be accessed from one or more computer servers and/or databases coupled to the communication network 1818. The computer server may be configured to manage, operate on, track, and/or maintain (among other computer functionalities that a server may perform) data associated with a plurality of customers. In one configuration, the plurality of customers may include the plurality of travelers 1812, 1816. By one approach, the traveler data information may include identifier information, partiality vector information, purchase histories of the plurality of travelers 1812, 1816, previous advertising content presented to the traveler, advertising effectiveness information based on purchases associated with advertising content, and other such information. In one example, the purchase histories may be associated with one or more retailers. In another example, the purchase histories may comprise product purchases by the plurality of customers over a period of time. In such an example, the purchase histories may be based on data associated with credit card data, point-of-sale data, a retailer assigned customer identifier or code data, consumer electronic device identifier information, and wireless access point data, among other options to obtain data associated with purchase histories of the plurality of customers. In another example, the traveler data information may include a plurality of geo-fence locations associated with the plurality of customers. By one approach, the traveler data information sent to the selector control circuit 1802 may be associated with the plurality of travelers 1812, 1816 that are associated with a particular geo-fence location 1814. By another approach, the selector control circuit 1802 may identify which of the plurality of customers are associated with the particular geo-fence location 1814. For example, the selector control circuit 1802 may filter through the traveler data information and select data associated with the particular geo-fence location 1814 to determine a group of travelers of the plurality of travelers 1812, 1816. In either approach, the selector control circuit 1802 may identify a set of travelers 1812 among the group of travelers of the plurality of travelers 1812, 1816 that passes, within a period of time, the particular geo-fence location 1814 of the plurality of geo-fence locations based on the traveler data information. For example, the particular geo-fence location 1814 may be associated with the billboard 1810 and/or the billboard interface 1820. The particular geo-fence location 1814 may comprise a threshold distance from the billboard 1810, a threshold distance from one or more places of business, a threshold line of sight distance from the billboard 1810, and/or a threshold time from the billboard 1810 and/or the one or more place of businesses, to name a few. In another example, the selector control circuit 1802 may determine the period of time based on a volume of travelers of the group of travelers that passes the particular geo-fence location 1814. For example, the selector control circuit 1802 may determine that there is a high volume of travelers among the group of travelers that passes between 11 AM and 1 PM. Thus, the selector control circuit 1802 may select, in this example, the period of the time to be between 11 AM and 1 PM. Alternatively or in addition to, the selector control circuit 1802 may determine the period of time based on a shared common destination, a shared start of travel origin, and/or total distance of travel of the group of travelers, among other options to identify possible shared characteristics of the group of travelers. In yet another example, one or more data in the traveler data information may indicate a pattern that during a threshold time between 3 PM to 3:30 PM on Monday through Friday, the set of travelers 1812 may pass the particular geo-fence location 1814. In another example, the traveler data information may indicate a second pattern indicating that the set of travelers 1812, at a particular time and passing the particular geo-fence location 1814, may have a common destination. As such, a customized content shown on the billboard 1810 may be associated with the common destination and tailored to a common set of one or more partiality vectors of the set of travelers 1812. For example, based on the traveler data information, during a threshold time between 9 PM to 9:30 PM on a Sunday, some of the plurality of travelers 1812, 1816 pass the particular geo-fence location 1814 and head towards a famous breakfast/brunch dinner. Thus, the selector control circuit 1802 may identify one or more patterns based on the traveler data information received, and may subsequently identify the set of travelers 1812 that is associated with the one or more patterns. As such, the selector control circuit 1802 may customize a content shown on the billboard 1810 for the set of travelers 1812 based on partiality information associated with the set of travelers 1812 that are accessed from the partiality vector database 1806).

Regarding Claim 20, Wilkinson teaches the advertisement display method according to claim 19, further comprising:in a case in which data indicating destinations of two or more vehicles traveling through the section simultaneously is acquired as the destination data, selecting, by the computer, at least one destination from among the destinations indicated by the destination data; and (0190: the traveler data information sent to the selector control circuit 1802 may be associated with the plurality of travelers 1812, 1816 that are associated with a particular geo-fence location 1814. By another approach, the selector control circuit 1802 may identify which of the plurality of customers are associated with the particular geo-fence location 1814. For example, the selector control circuit 1802 may filter through the traveler data information and select data associated with the particular geo-fence location 1814 to determine a group of travelers of the plurality of travelers 1812, 1816. In either approach, the selector control circuit 1802 may identify a set of travelers 1812 among the group of travelers of the plurality of travelers 1812, 1816 that passes, within a period of time, the particular geo-fence location 1814 of the plurality of geo-fence locations based on the traveler data information. For example, the particular geo-fence location 1814 may be associated with the billboard 1810 and/or the billboard interface 1820. The particular geo-fence location 1814 may comprise a threshold distance from the billboard 1810, a threshold distance from one or more places of business, a threshold line of sight distance from the billboard 1810, and/or a threshold time from the billboard 1810 and/or the one or more place of businesses, to name a few. In another example, the selector control circuit 1802 may determine the period of time based on a volume of travelers of the group of travelers that passes the particular geo-fence location 1814. For example, the selector control circuit 1802 may determine that there is a high volume of travelers among the group of travelers that passes between 11 AM and 1 PM. Thus, the selector control circuit 1802 may select, in this example, the period of the time to be between 11 AM and 1 PM. Alternatively or in addition to, the selector control circuit 1802 may determine the period of time based on a shared common destination, a shared start of travel origin, and/or total distance of travel of the group of travelers, among other options to identify possible shared characteristics of the group of travelers. In yet another example, one or more data in the traveler data information may indicate a pattern that during a threshold time between 3 PM to 3:30 PM on Monday through Friday, the set of travelers 1812 may pass the particular geo-fence location 1814. In another example, the traveler data information may indicate a second pattern indicating that the set of travelers 1812, at a particular time and passing the particular geo-fence location 1814, may have a common destination. As such, a customized content shown on the billboard 1810 may be associated with the common destination and tailored to a common set of one or more partiality vectors of the set of travelers 1812. For example, based on the traveler data information, during a threshold time between 9 PM to 9:30 PM on a Sunday, some of the plurality of travelers 1812, 1816 pass the particular geo-fence location 1814 and head towards a famous breakfast/brunch dinner. Thus, the selector control circuit 1802 may identify one or more patterns based on the traveler data information received, and may subsequently identify the set of travelers 1812 that is associated with the one or more patterns. As such, the selector control circuit 1802 may customize a content shown on the billboard 1810 for the set of travelers 1812 based on partiality information associated with the set of travelers 1812 that are accessed from the partiality vector database 1806),adjusting, by the computer, content of the advertisement according to 10 ‘the selected destination; (0190: the traveler data information sent to the selector control circuit 1802 may be associated with the plurality of travelers 1812, 1816 that are associated with a particular geo-fence location 1814. By another approach, the selector control circuit 1802 may identify which of the plurality of customers are associated with the particular geo-fence location 1814. For example, the selector control circuit 1802 may filter through the traveler data information and select data associated with the particular geo-fence location 1814 to determine a group of travelers of the plurality of travelers 1812, 1816. In either approach, the selector control circuit 1802 may identify a set of travelers 1812 among the group of travelers of the plurality of travelers 1812, 1816 that passes, within a period of time, the particular geo-fence location 1814 of the plurality of geo-fence locations based on the traveler data information. For example, the particular geo-fence location 1814 may be associated with the billboard 1810 and/or the billboard interface 1820. The particular geo-fence location 1814 may comprise a threshold distance from the billboard 1810, a threshold distance from one or more places of business, a threshold line of sight distance from the billboard 1810, and/or a threshold time from the billboard 1810 and/or the one or more place of businesses, to name a few. In another example, the selector control circuit 1802 may determine the period of time based on a volume of travelers of the group of travelers that passes the particular geo-fence location 1814. For example, the selector control circuit 1802 may determine that there is a high volume of travelers among the group of travelers that passes between 11 AM and 1 PM. Thus, the selector control circuit 1802 may select, in this example, the period of the time to be between 11 AM and 1 PM. Alternatively or in addition to, the selector control circuit 1802 may determine the period of time based on a shared common destination, a shared start of travel origin, and/or total distance of travel of the group of travelers, among other options to identify possible shared characteristics of the group of travelers. In yet another example, one or more data in the traveler data information may indicate a pattern that during a threshold time between 3 PM to 3:30 PM on Monday through Friday, the set of travelers 1812 may pass the particular geo-fence location 1814. In another example, the traveler data information may indicate a second pattern indicating that the set of travelers 1812, at a particular time and passing the particular geo-fence location 1814, may have a common destination. As such, a customized content shown on the billboard 1810 may be associated with the common destination and tailored to a common set of one or more partiality vectors of the set of travelers 1812. For example, based on the traveler data information, during a threshold time between 9 PM to 9:30 PM on a Sunday, some of the plurality of travelers 1812, 1816 pass the particular geo-fence location 1814 and head towards a famous breakfast/brunch dinner. Thus, the selector control circuit 1802 may identify one or more patterns based on the traveler data information received, and may subsequently identify the set of travelers 1812 that is associated with the one or more patterns. As such, the selector control circuit 1802 may customize a content shown on the billboard 1810 for the set of travelers 1812 based on partiality information associated with the set of travelers 1812 that are accessed from the partiality vector database 1806).


Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson et al. (U.S. Patent Application Publication No. 20180174188) in view of Okamoto, (U.S. Patent Application Publication No. 20110022305).
	As to Claim 1, Wilkinson teaches the control apparatus according to claim 12.
Wilkinson does not teach wherein the communication interface is configured to receive the destination data from a terminal apparatus mounted or installed in the at least one vehicle.
However Okamoto teaches wherein the communication interface is configured to receive the destination data from a terminal apparatus mounted or installed in the at least one vehicle; (abstract and 0009: A car navigation apparatus is installed in a vehicle and performs a setting of a destination to be guided based on information received from a portable information terminal). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Litman to include wherein the communication interface is configured to receive the destination data from a terminal apparatus mounted or installed in the at least one vehicle of Okamoto. Motivation to do so comes from the knowledge well known in the art that wherein the communication interface is configured to receive the destination data from a terminal apparatus mounted or installed in the at least one vehicle would provide a more accurate advertisement to be displayed to the riders/users which the riders/users would be interested in and that would promote an increase in the sales and would therefore make the method/system more profitable.

NPL Reference
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The NPL “Optimize your mobile billboard campaign based on your marketing funnel” describes “In an OOH Today article, Chris Rulli shared six best practices for perfecting your out-of-home advertising. The article made some valid points, and so I’m taking the opportunity to expand on Rulli’s thoughts. It got me thinking about how the marketing funnel can impact your mobile billboard campaign. If your content is for awareness, information, purchase intent or reminder messages affects the quantity, frequency, time and route of your mobile billboards. We always start by asking you what your main campaign goals are before making any media recommendations. We need to understand which audience you’re speaking to, what buying phase they’re in and what your key messages are. This allows us to best optimize your mobile billboard campaign. Your marketing funnel informs our mobile billboard campaign solutions”.

	
Pertinent Art
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference#WO2012043394A1 teaches similar invention which describes Provided is an information processing system comprising: an advertisement control means for controlling advertisement information which is displayed for a vehicle entering a given road area; a detecting means for detecting the entrance of a vehicle to the given road area; a communication means for communicating with a vehicle entering the given road area; and an advertisement display means for displaying to the vehicle entering the given road area using the communication means, the advertisement information controlled by the advertisement control means.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK ELCHANTI/Primary Examiner, Art Unit 3621